Citation Nr: 1217944	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

1.  Entitlement to an increased rating post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 7, 2011.

2.  Entitlement to an increased rating post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling since March 7, 2011.

3.  Entitlement to a total disability evaluation based on unemployability due to service connected disability prior to September 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Veterans Law Judge at the RO in December 2003.  A transcript of that hearing is of record.

In May 2006, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for posttraumatic stress disorder, and remanded the issues of service connection for hypertension and coronary artery disease secondary to posttraumatic stress disorder, as well as the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) challenging the denial of an increased rating.  

In May 2007, the Court granted a joint motion to vacate the Board decision with respect to the issue of entitlement to an increased rating for posttraumatic stress disorder.

In August 2007, the issue of entitlement to an increased rating for posttraumatic stress disorder was remanded for additional development.  In September 2008, the Board denied entitlement to service connection for hypertension and coronary artery disease secondary to posttraumatic stress disorder.  The Board also remanded the claims of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

In August 2010, the Board again remanded the questions of entitlement to an increased rating for posttraumatic stress disorder, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

In November 2011, the Huntington, West Virginia RO granted entitlement to service connection for coronary artery disease pursuant to new regulations establishing entitlement to presumptive service connection for ischemic heart disease secondary to Agent Orange exposure.  This rating decision also established entitlement to a 100 percent schedular evaluation for coronary artery disease effective from September 22, 2004.  The effective date assigned was granted pursuant to the decision in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) 

In March 2012, the Veteran requested forms to appoint his daughter as his representative agent before VA.  He reported that she was helping to care for him, and manage his finances.  In response, the Board informed the Veteran that his daughter was not an accredited agent before VA.  See 38 C.F.R. § 14.629(b) (2011).  The Veteran has since not filed any evidence showing that is daughter is an accredited agent before VA, or any form appointing a new representative.  Hence, the Board will recognize the service organization listed on the title page of this decision as the Veteran's April 2003 appointment is the last valid appointment of record.  This recognition does not, however, affect the Veteran's ability to ask his daughter to personally help him prepare his appeal.  Rather, it simply identifies the group that the Board will recognize as his representative before VA.

FINDING OF FACT

On April 5, 2012, prior to the promulgation of a decision in the appeal, the Veteran filed a request to withdraw the issues concerning questions of entitlement to an increased rating for posttraumatic stress disorder prior to and since March 7, 2011, and the issue of entitlement to an effective date prior to September 22, 2004, for a grant of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


CONCLUSION OF LAW

The criteria to withdraw an appeal to the issues of what evaluations are warranted for posttraumatic stress disorder prior to and since March 7, 2011; and entitlement to an effective date prior to September 22, 2004, for a grant of a total disability evaluation based on individual unemployability due to service connected disorders, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In April 2012 correspondence, the appellant withdrew his appeal concerning the issues listed on the title page.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The question of entitlement to an increased rating post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 7, 2011, is dismissed.

The issue of entitlement to an increased rating post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling since March 7, 2011, is dismissed.

The issue of entitlement to a total disability evaluation based on unemployability due to service connected disability prior to September 22, 2004, is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


